Citation Nr: 0103303	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-22 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for epididymitis with 
right testicular atrophy and mild left hydrocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Brian P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
August 1965.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, dated in May 1999.  That decision denied the 
veteran's claims of entitlement to service connection for 
hepatitis C, a right inguinal hernia, and epididymitis with 
residual right testicular atrophy and mild left hydrocele 
secondary to epididymitis.  The denials of service connection 
were duly appealed.  The issue of entitlement to service 
connection for a right inguinal hernia was withdrawn in 
February 2000.  See Hanson v. Brown, 9 Vet.App. 29 (1996); 
38 C.F.R. § 20.204(b) (2000).  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

The veteran has contended that he contracted hepatitis C 
inservice. He lists possible sources of the hepatitis C 
infection as air gun immunizations, haircuts, dental work, 
and tattoos.

Specifically with regard to the veteran's claim of service 
connection for epididymitis with right testicular atrophy and 
mild left hydrocele, the Board believes a clarification of 
the February 1999 VA examination report is required for a 
full understanding of the etiology of the veteran's 
condition.  The VA has a duty to assist the appellant in the 
development of facts pertinent to his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining an adequate VA examination.  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  


Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  
 
2.  If, and only if, supporting evidence 
from service records or other sources 
serves to establish that hepatitis C may 
have had its onset in service or may be 
otherwise related thereto, the veteran 
should be scheduled for a VA examination 
by an appropriate specialist in accordance 
with VBA Fast Letter 99-94, September 28, 
1999, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be reported 
in detail.  The examiner should provide an 
opinion as to the likelihood that 
hepatitis C had its onset in service or 
otherwise is related thereto. 

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
review of the veteran's medical history.  
The examination report must reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  The veteran's claims folder should be 
forwarded to a VA urologist for review and 
an opinion as whether the injuries or 
diseases described in the service medical 
records are etiologically consistent with 
the acute inflammatory process or other 
insult required to result in chronic 
epididymitis, right testicular atrophy, or 
mild left hydrocele.  The examiner should 
particularly address and clarify the 
February 1999 genitourinary examination 
report.  If the specialist believes it 
necessary, the veteran should be afforded 
a VA genitourinary examination to clarify 
his present condition.  The specialist's 
report must reflect whether a review of 
the claims file was made.  Any opinion 
expressed should be accompanied by a 
complete written rationale.

4.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


